Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 5-8, 14, 16-20 are pending. Claims 9-13 are canceled. Claims 8 and 19 remain withdrawn. Claims 1-3, 5-7, 16-18, and 20 are examined in accordance to the elected species. 
The amendment filed on 11/12/2021 in response to the Non-Final office Action of 05/12/2021 is acknowledged and has been entered.

Action Summary
Claims 1-3, 5-7, 16-18 rejected under 35 U.S.C. 103 as being un-patentable over Kohnke et al., Alcohol Alcohol. 2005 Sep-Oct;40(5):339-42 in view of Martinotti et al., Expert Opin Investig Drugs. 2016 Jun;25(6):719-28 (Epub 2016 Apr 21), Ehrich et al. (US2005/0245541 A1), and Voronin, et al., Alcohol Clin Exp Res. 2008 Nov; 32(11): 1954–1961 are maintained, but modified and revisited in light of the claim amendment. 

Affidavit
The Declaration by Raymond F Anton under 37 CFR 1.132 filed 11/12/2021 is insufficient to overcome the rejection of 1-3, 5-7, 16-18, and 20. The Declarant argues that there is no common genetic somatic/structural (SNP) differences that are largely associated with AUD as evidenced by Exhibits B-H (recent and current state of the art). In response, the Examiner finds .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3, 5-7, 16-18, and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Kohnke et al., Alcohol Alcohol. 2005 Sep-Oct;40(5):339-42 in view of Martinotti et al., Expert Opin Investig Drugs. 2016 Jun;25(6):719-28 (Epub 2016 Apr 21), Ehrich et al. (US2005/0245541 A1), and Voronin, et al., Alcohol Clin Exp Res. 2008 Nov; 32(11): 1954–1961. 

Kohnke et al. does not teach administration of a dopamine partial agonist in this case the elected aripiprazole. 
	Martinotti et al. suggests the use of aripiprazole (partial dopamine agonst) for treating alcohol use disorder, see page 723, second col, second para and Box 1 of page 720. 
	Ehrich et al. teaches a method for treating alcoholism comprising administering to a patient a therapeutically effective amount of a combination of: (i) at least one opioid antagonist; and (ii) at least one dopamine D2 partial agonist, see claim 1; wherein the at least Aripiprazole and (-)3-(3-hydroxyphenyl)-N-n-propylpiperidine [(-)-3PPP], see claim 5.
	Voronin et al. teaches in summary we have shown that the dopamine stabilizer aripiprazole at doses up to 15 mg reduced drinking over a 6 Day natural observation period – especially in those with lower self-control (more impulsive traits) as well as a tendency to reduce drinks in the bar lab after a priming drink. Taken together, our data suggest that aripiprazole may find utility in the treatment of alcohol dependence, either alone or in combination with other medications, and perhaps especially in those with lower impulse control, see page 9, second paragraph. Moreover, Voronin et al. have postulated that a hypodopaminergic state might underlie an allostatic shift in brain function caused by chronic
heavy alcohol use. This allostatic shift might manifest during the early abstinence period,
leading to craving and the drive to normalize brain dopamine levels by drinking. Given that
dopamine plays a crucial part in the regulation and focus of the frontal lobes, a medication
that affects dopamine in this area might be novel and useful in the treatment for alcohol
dependence. Aripiprazole appears to possess a unique pharmacology on the dopamine
system that might offer such a benefit Aripiprazole, see page 2, second paragraph. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was file to modify the method taught by Kohnke et al. by including the step of administering aripiprazole a partial dopamine agonist as taught by Martinotti and Voronin et al or the step of administering aripiprazole in combination with naltrexone as taught by Ehrich et 
	With respect to limitation of claims 4 and 15, the combined cited prior art does not teach performing the genotyping assay therapy and further wherein if the subject is homozygous for VTNR 10 tandem repeat allele, the dopamine partial agonist is discontinued. However, Kohnke et al. teaches although allele A10 was the most frequent allele found in the individual who were genotyped for the DAT1 polymorphism, the Allele A9 is found to be associated with alcoholism, see Result section and Abstract. Therefore, a person skill in the art would have found it obvious to discontinue aripiprazole therapy if the subject is determined to be homozygous for VTNR 10 tandem repeat allele after initiating the aripiprazole therapy. 
		Applicant’s argument and Response to Applicant’s argument
. 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628